

117 HR 5175 IH: Incentivizing Solar Deployment Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5175IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Suozzi (for himself, Mr. Blumenauer, Mr. Kind, Mr. Kildee, Mr. Beyer, Mr. Evans, Mr. Panetta, Mr. Horsford, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the production tax credit for electricity produced from solar energy.1.Short titleThis Act may be cited as the Incentivizing Solar Deployment Act of 2021.2.Extension of credit for electricity produced from solar energy(a)In generalSection 45(d)(4)(A) of the Internal Revenue Code of 1986 is amended by striking is placed in service before January 1, 2006 and inserting the construction of which begins before January 1, 2027.(b)Technical amendmentSection 45(d)(4) of such Code is amended by striking and which— and inserting and—. (c)Effective dateThe amendments made by this section shall apply to facilities the construction of which begins after December 31, 2021.